DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the limitation “The present invention relates to”, “There is further provided”, “Beyond that, the present invention relates to” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1, 4 and 6 recite “preferably”. The terms, “preferably” is indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claim includes both a broad and narrower definition, which renders the claim indefinite. 
Claim 1 recites “branched chain alkyl …with 1 to 20 C atoms” and “branched chain alkyl…. with 1 to 6 C atoms”.  Claim 4 recites “branched chain alkylene having 1 to 40, 1 to 30 C atoms”. Claim 6 recites “branched chain alkyl havign 1 to 12 C atoms”. However, methyl(ene) or ethyl(ene) group (1 or 2 C atoms) cannot be branched as recited in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bradford Jack et al. (WO 2017/148567 A1).
Regarding claim 10, Bradford Jack et al. teach a polymer (page 18, lines 13-30 & Examples).
Claim 10 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner suggests deleting the product by process claim language.
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sargent (WO 2014/090369 A1).
Regarding claim 10, Sargent teaches a polymer (page 15, lines 14-26 & Examples).

Examiner suggests deleting the product by process claim language.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Irving et al. (US 2009/0130609 A1).
Regarding claim 18, Irving et al. teach a microelectronic device comprising a packaged microelectronic structure ([0163] & Examples).
Claim 18 is a product-by-process claim. Applicant is reminded of MPEP2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner suggests deleting the product by process claim language.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Bradford Jack et al. (WO 2017/148567 A1).

    PNG
    media_image1.png
    34
    432
    media_image1.png
    Greyscale
meetign the limitation of Formula (I) and Formula (4) as instantly claimed. Bradford Jack et al. teach an electronic device comprising a polymer ( page 59, lines 11-35).
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sargent (WO 2014/090369 A1).
Regarding claims 1-9 and 11-13, Sargent teaches a method for forming a polymer comprising polymerizable compound and polymerizable compound (pages 9-11, pages 16-17, pages 36-39; claims and examples) represented by formula I: 
    PNG
    media_image2.png
    43
    332
    media_image2.png
    Greyscale
wherein R0 is P-Sp- meets the limitatin of formula I and formual (4) as instantly claimed. Sargent also teachs an electronic device comprising a polymer ( pages 42-43 & claim 12).
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (US 2010/0014010 A1).
Regarding claims 1-6, He et al. teach a polymerizable compound (see Compound IV on page 8, pages 42-43, compounds and claims): 
    PNG
    media_image3.png
    65
    281
    media_image3.png
    Greyscale
[0068] , which meets the limitation of Formula (I) as instantly claimed. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Dershem et al. (US 2008/0210375 A1; see abstract, claims, examples and paragraphs [0005 & 0034-0046) teach a polymerizable compound meeting the limitation of formula (1) as instantly claimed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722